Case 3:17-cv-01765-CSH Document 46-12 Filed 05/16/19 Page 1 of 2




           EXHIBIT L
                       Case 3:17-cv-01765-CSH Document 46-12 Filed 05/16/19 Page 2 of 2


Jensen, Benjamin C.

From:                                            Brian A. Daley <BDaley@carmodylaw.com>
Sent:                                            Tuesday, March 12, 2019 11:08 AM
To:                                              Jensen, Benjamin C.
Subject:                                         SBD v. 500 Group
Attachments:                                     GTS 2017 DOA.zip


Ben,

Further to our discussions regarding the Israeli witnesses, attached is a zip containing three Global Delegation of
Authority which were in place for the first three quarters of 2017. These documents confirm that the three Israeli
witnesses you have noticed are not officers, directors or managerial agents, as two do not appear at all and Ms. Fixler
has very limited authority in very narrow areas, none of which are relevant to the parties’ dispute.

Please note that we are designating these materials CONFIDENTIAL pursuant to the Court’s Standing Protective Order
(Doc. 4), but are producing them in native format for ease of reference.

Finally, I note that you withheld documents pending entry of a confidentiality order, apparently not appreciating the
Standing Order that is in place. Please produce those documents, designated as you deem appropriate, at your earliest
convenience.

Brian

Brian A. Daley | Bio
Carmody Torrance Sandak & Hennessey LLP
707 Summer St | Stamford, CT 06901-1026
Direct: 203-252-2683| Fax: 203-325-8608
BDaley@carmodylaw.com | www.carmodylaw.com




----------------------------
This electronic message contains information from Carmody Torrance Sandak & Hennessey LLP, or its attorneys, which may be confidential, privileged or otherwise
protected from disclosure. The information is intended to be used solely by the recipient(s) named. If you are not an intended recipient, be aware that any review,
disclosure, copying, distribution or use of this transmission or its contents is prohibited. If you have received this transmission in error, please notify us immediately at
203-573-1200 or at the reply email address. For more information about Carmody Torrance Sandak & Hennessey LLP, please go to http://www.carmodylaw.com
----------------------------




                                                                                     1
